NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FOSTER TAFT,                                     No. 15-56218

                   Plaintiff-Appellant,           D.C. No. 2:15-cv-02685-DSF-
                                                  MRW
   v.

 NABISCO; et al.,                                 MEMORANDUM*

                   Defendants-Appellees,

 and

 ALTRIA GROUP INC.; et al.,

                   Defendants.

                     Appeal from the United States District Court
                        for the Central District of California
                      Dale S. Fischer, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Foster Taft appeals pro se from the district court’s judgment dismissing his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
diversity action alleging a strict liability claim. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal under Federal Rule

of Civil Procedure 12(b)(6). Ileto v. Glock Inc., 349 F.3d 1191, 1199 (9th Cir.

2003). We affirm.

      The district court properly dismissed Taft’s claims against defendants

Mondelez International, Inc., Kraft Foods Group, Inc., and General Mills, Inc.,

because Taft failed to allege facts sufficient to “state a claim that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)); see Barker v. Lull Eng’g Co., 573 P.2d 443,

446 (Cal. 1978) (product design is defective if “product has failed to perform as

safely as an ordinary consumer would expect when used in an intended or

reasonably foreseeable manner,” or (2) “the benefits of the challenged design do

not outweigh the risk of danger inherent in such design”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Taft’s request to augment the record, filed on May 10, 2016, is denied.

      AFFIRMED.




                                            2                                     15-56218